MOORE, Judge.
This cause is affirmed. See Baptist Memorial Hospital, Inc. v. Bell, 384 So.2d 145 (Fla.1980); Weems v. Dawson, 352 So.2d 1196 (Fla. 4th DCA 1977), cert. denied, 359 So.2d 1221 (Fla.1978). Although we would prefer a more definitive rule, we cannot say that reasonable men would not differ as to the action taken by the trial judge in granting a motion for new trial. Therefore, the appellant has failed to demonstrate an abuse of discretion.
AFFIRMED.
LETTS, C. J., and SPENCER C. CROSS, Associate Judge, concur.